Citation Nr: 0529005	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-02 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for tumors (skin 
growths), to include as due to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant is a veteran who had active duty from August 
1951 to August 1953.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of a special processing unit at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In August 2003 the veteran submitted medical evidence of a 
retinal lesion in the right eye.  Attached was a statement in 
which he referred to the right eye lesion and spoke of his 
participation in an atomic bomb test in Operation UPSHOT-
KNOTHOLE.  It is not clear whether he is seeking service 
connection for right eye disability due to exposure to 
ionizing radiation, and the Board refers this matter to the 
RO for clarification and any appropriate action.  

In addition, in a statement received in December 2003, the 
veteran reported that he suffered with severe headaches in 
service as well as with light sensitivity and upset stomachs.  
He said he did not complain about this in service, but that 
the headaches continued after service, although they receded 
after he received treatment from a chiropractor.  It is 
unclear whether the veteran considers headaches a current 
disability and whether he seeks service connection for 
headaches.  This matter is also referred to the RO for 
clarification and any appropriate action.  


FINDINGS OF FACT

1.  Hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and there is no competent evidence that the 
veteran has a hearing loss disability.  

2.  Tinnitus was not manifested in service, and there is no 
competent evidence that the veteran has such disability.  

3.  Diabetes mellitus was not manifested in service or in the 
first postservice year, and there is no competent evidence 
that the veteran has such disability.  

4.  There is no competent evidence that the veteran has PTSD 
related to a stressor event in service.  

5.  There is no competent evidence that the veteran has skin 
tumors (growths) or that such disability could be related to 
service, to include any exposure to ionizing radiation 
therein.  


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112(a), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  

3.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

4.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  

5.  Service connection for tumors (skin growths), to include 
as due to exposure to ionizing radiation, is not warranted.  
38 U.S.C.A. §§ 1110, 1112(c), 5107 (West 2002 & West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), which was signed into law in 
November 2000, eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued implementing regulations, which are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the matter at 
hand.  On review of the record, the Board finds that the 
mandates of the VCAA are met.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  In 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
statement of the case (SOC) and supplemental SOC (SSOC) that 
discuss the pertinent evidence and the laws and regulations 
pertaining to the claims, and those documents notified them 
of the evidence that was needed for the veteran to prevail on 
his claims.  In addition, by December 2001 and April 2005 
letters, VA advised the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  

In the December 2001 letter, the RO in Los Angeles, 
California, told the veteran about the passage of the VCAA 
and explained that to establish entitlement to service-
connected compensation benefits, the evidence must show: (1) 
an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease; or, evidence of a presumptive condition within a 
specified time after service (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service.  The 
RO further explained that medical evidence should show a 
current disability and that medical records or medical 
opinions should show a relationship between the current 
disability and service.  

The RO told the veteran that VA would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO explained that 
he must give VA enough information about these records so 
that VA could request them from the person or agency that had 
them and emphasized that it was still his responsibility to 
make sure VA received those records.  The RO told the veteran 
that he could give VA a medical opinion from his own doctor.  

The RO notified the veteran that information or evidence 
still needed from him included evidence of recent treatment 
for the conditions he was claiming and a description of 
dates, places, and circumstances of the onset of claimed 
conditions, to include concussions or other head trauma and 
exposure to loud noises, with a list of complaints and 
treatment as well as authorization for release of non-VA 
treatment records.  The RO told the veteran that he could 
help with his claim by telling VA about any additional 
information or evidence that he wanted VA to try to get for 
him.  The RO requested that the veteran complete a separate 
release authorization form for each non-VA doctor or hospital 
where he had been treated.  

In addition, in a separate letter, also dated in December 
2001, the Los Angeles RO notified the veteran that he should 
respond to a set of questions concerning his claim of 
exposure to ionizing radiation and requested that he provide 
medical evidence showing the current diagnosis of his claimed 
disease along other medical evidence and/or the names and 
addresses of physicians who had provided treatment for the 
claimed condition.  

Also, in a letter dated in April 2005, the Los Angeles RO 
told the veteran that the previous release authorizations 
that he had returned to VA were no longer acceptable and that 
in order to assist him in obtaining particular medical 
records, he should complete and return new release 
authorization forms.  The RO also explained that if he was 
claiming service connection for a psychiatric condition, he 
should complete and return a separate release authorization 
for records related to that condition.  The RO suggested that 
the veteran might want to obtain and send the evidence to VA.  
The RO notified the veteran that he should identify VA 
medical facilities and dates of treatment and that the RO 
would obtain the reports.  The RO also told the veteran that 
he should tell VA about any other records that may exist to 
support his claims.  Finally, the RO requested that the 
veteran send VA any evidence in his possession that pertains 
to his claims.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his service connection claims and the avenues 
through which he might obtain such evidence and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, all necessary action has been 
taken to provide the veteran with notice required by the VCAA 
and as interpreted by the Court in its decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that the 
failure to provide the veteran with all the specific types of 
notice outlined in the VCAA prior to the initial 
determination by the VA special processing unit at the 
Cleveland RO has not harmed him, and that no useful purpose 
could be served by remanding the case on that account.  
See 38 U.S.C.A. § 7261(b); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

As to the duty to assist, the Los Angeles RO obtained the 
veteran's service medical records and his service records.  
Although the RO specifically requested that the veteran 
complete and return separate and updated release 
authorization for records from private physicians he 
identified, he did not do so, and the RO was precluded from 
assisting the veteran in that regard.  He submitted 
information pertaining to his participation in Operation 
UPSHOT-KNOTHOLE along with general information from the 
Defense Nuclear Agency and other sources concerning nuclear 
tests.  In statements dated in August 2003, the veteran said 
he had not received any treatment since service for the 
claimed conditions, and was not currently receiving treatment 
for the conditions.  In a statement received in April 2005, 
he said he had no further evidence or information to submit 
in regard to his appeal.  In a statement received at the Los 
Angeles RO in August 2005, he indicated that he felt he has 
stated his case completely.  Neither the veteran nor his 
representative has indicated that the veteran has or knows of 
any additional information that pertains to any of his 
claims.  

As to any duty to provide an examination and/or seek a 
medical opinion, VA is required to provide such assistance 
when necessary.  An examination or opinion is necessary if 
the evidence of record contains competent evidence that the 
claimant has a current disability, or persistent recurring 
symptoms of disability; establishes that he suffered an 
event, injury, or disease in service; and information or 
evidence indicates that the disability or symptoms may be 
associated with the claimant's active service. but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that, with no competent evidence of abnormal 
findings relating to hearing loss, tinnitus, diabetes 
mellitus, PTSD, or tumors (skin growths) during service or 
for decades thereafter and no competent evidence that 
suggests any relationship of such claimed disabilities to 
service, there is no duty to provide an examination or 
medical opinion.  Id.; see also Wells v. Principi, 326 1381 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004).  In the absence of competent medical or scientific 
evidence that the veteran's claimed tumors (skin growths) are 
a radiogenic disease, there is no requirement to undertake 
development prescribed by 38 C.F.R. § 3.311 with respect to 
the veteran's radiation claim.  As VA has fulfilled the duty 
to notify and assist to the extent possible, the Board finds 
that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual background

At the veteran's pre-induction examination in August 1951, he 
answered yes to questions of whether he had ever had or now 
had:  frequent trouble sleeping or sleep walking; frequent or 
terrifying nightmares; and nervous trouble of any sort.  
After psychological testing, the impression was mild 
somatization reaction.  On clinical evaluation, the veteran's 
skin, lymphatics, and ears were normal, and whispered voice 
hearing acuity was 15/15 for each ear.  

The veteran's service medical records include no complaint, 
finding, or diagnosis of hearing loss, tinnitus, diabetes 
mellitus, a psychiatric disability, or tumors (skin growths).  
The report of his August 1953 medical examination for release 
to inactive duty shows that the ears, skin, and lymphatics 
were normal, as was psychiatric evaluation.  His whispered 
voice hearing acuity was 15/15 for each ear, and urinalysis 
was negative for sugar.  

Service records show that the veteran participated in the 
United Nations police actions against communist forces in 
Korea from January 1952 to November 1952.  He received the 
Korean Service Medal with one star and the United Nations 
Ribbon.  

On Reserve quadrennial examination in January 1958, the 
veteran answered yes as to whether he had ever been a sleep 
walker and yes as to whether he had or had ever had frequent 
or terrifying nightmares.  He answered no as to whether he 
had or had ever had ear trouble, running ears, tumor or 
growth, sugar in urine, frequent trouble sleeping, depression 
or excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  On clinical evaluation, the veteran's 
ears, skin, and lymphatics were normal, as was psychiatric 
evaluation.  Urinalysis was negative for sugar.  The 
veteran's whispered voice and spoken voice hearing acuity was 
15/15 for each ear.  

Though requested to do so, the veteran has not submitted 
medical evidence, nor has he provided separate completed 
release authorizations for medical records pertaining to 
treatment or evaluation for any of his claimed disabilities.  

The veteran has submitted copies of June 1985 and August 1989 
letters from the Defense Nuclear Agency with enclosures.  The 
letters and enclosures pertain to atmospheric nuclear 
testing, radiation exposure, and legislation relating to 
claims for veterans' benefits.  
Analysis

The veteran seeks service connection for hearing loss, 
tinnitus, diabetes mellitus, and PTSD.  He has made no 
specific contentions relative to those claims.  He also seeks 
service connection for tumors (skin growths), which he 
attributes to exposure to ionizing radiation during his 
participation in Operation UPSHOT-KNOTHOLE in April 1953.  

Service Connection -General Legal Criteria

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses.  (2) Competent lay evidence means any 
evidence not requiring that the proponent have 
specialized education, training, or experience.  
Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances 
and conveys matters that can be observed and 
described by a layperson.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  For certain chronic disorders, such as malignant 
tumors, diabetes mellitus, and organic diseases of the 
nervous system including sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. At 
495-97.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service unless there is a specific 
finding that the increase is due to natural progress.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005). 

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service Connection for Hearing Loss, tinnitus, and diabetes 
mellitus

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is shown 
to be present.  Here, there is no competent (medical) 
evidence that the veteran currently has hearing loss 
disability, tinnitus or diabetes mellitus.  

The veteran was advised that to establish service connection 
for a claimed disability, the evidence must show that he has 
such disability and that it is related to disease or injury 
in service.  His service medical records do not note anything 
pertaining to hearing loss, tinnitus, or diabetes mellitus, 
and do not support his claims of service connection for such 
disabilities.  Likewise, there is no indication of complaint, 
finding, or diagnosis indicative of hearing loss, tinnitus, 
or diabetes mellitus at the 1958 quadrennial examination or 
any time thereafter.  Though requested to do so, the veteran 
had not submitted evidence of the claimed disabilities, nor 
has he provided release authorization for any medical records 
that might show such disabilities exist.  Absent proof of a 
present disability, there is no valid claim of service 
connection.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); 
see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

It is now well established that a layperson such as the 
veteran is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, and this 
veteran's opinion that he has hearing loss disability, 
tinnitus, and diabetes mellitus related to service is 
therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
preponderance of the evidence is against these claims, and 
they must be denied.  

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Service medical records reflect that mild somatization 
reaction when the veteran entered service in August 1951, and 
that he gave a history of nervous trouble with sleep problems 
including nightmares.  There is no indication that the 
veteran reported any further such problems during service, 
and on separation examination in August 1953, he was 
evaluated him as psychiatrically normal.  The only 
postservice medical evidence of record is the report of a 
January 1958 quadrennial examination, which while it 
indicates that the veteran reported a history of nightmares, 
shows he was evaluated as psychiatrically normal.  The 
available evidence does not show there was any increase in 
the severity of the mild somatization reaction diagnosed at 
service entrance, nor does it show the presence of a chronic 
acquired psychiatric disorder subsequent to service.  As is 
noted above, to establish service connection for a claimed 
disability, as a threshold requirement there must be evidence 
that such disability exists.  
There is no postservice medical evidence of record that 
provides any indication whatsoever that the veteran has had a 
psychiatric disability, to include PTSD, at any time since 
service.  In fact, he does not allege that a psychiatric 
disability, including PTSD, has been treated or diagnosed 
postservice.  In sum, the record in this case is devoid of 
any competent (medical) evidence demonstrating that the 
veteran currently has the PTSD that he seeks to have service-
connected.  Without a current diagnosis of a psychiatric 
disorder for which service connection may be granted, service 
connection for PTSD is not warranted.  

The veteran's claim to the effect that he has PTSD related to 
service cannot by itself establish that this is so.  He is a 
layperson and, as such, is not competent in matters requiring 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The doctrine 
of resolving reasonable doubt in the veteran's favor does not 
apply in this case as the preponderance of the evidence is 
against his claim for service connection for PTSD.  

Tumors (skin growths)

The veteran is seeking service connection for tumors (skin 
growths), which he contends are due to exposure to ionizing 
radiation during his participation in Operation UPSHOT-
KNOTHOLE in April 1953.  

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1004).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. 
§ 1112(c)(2)38 C.F.R. § 3.309(d)(2).  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. §  3.311(b)(5).  

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Based on its review of all the evidence of record, the Board 
finds that the preponderance of the evidence is against 
finding that the veteran's claimed tumors (skin growths), to 
include as due to radiation exposure, are related to service.  
First, while he has reported he participated in Operation 
UPSHOT-KNOTHOLE, an atmospheric nuclear test, there is no 
basis for consideration of his claim under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) as there is no medical 
evidence that the his claimed tumors (skin growths) are 
symptoms of any of the listed diseases for which service 
connection may be granted on a presumptive basis.  Further, 
service connection is not warranted for the claimed tumors 
(skin growths) based on development under 38 C.F.R. § 3.311 
or on the basis of direct service connection.  

With respect to consideration of the claim under 38 C.F.R. 
§ 3.311, as noted above, the term "radiogenic disease" for 
purposes of 38 C.F.R. § 3.311 means a disease that may be 
induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  
There is no competent evidence of record that the veteran's 
claimed tumors (skin growths) are symptoms of a listed 
radiogenic disease under 38 C.F.R. § 3.311.  Further, there 
is no medical evidence of the claimed disability, that is, 
tumors (skin growths), much less competent medical or 
scientific evidence that any such claimed tumors (skin 
growths) may be induced by ionizing radiation.  

Other than the veteran's statements in which he implicitly 
contends that the claimed tumors (skin growths) may be 
related to exposure to ionizing radiation, there is no 
evidence that exposure to ionizing radiation causes any such 
disability.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  It is now well established that a layperson, 
such as the veteran, is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and his opinion that his claimed tumors (skin growths) may be 
induced by ionizing radiation is therefore entitled to no 
weight of probative value.  See, e.g., Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Without more, the Board must finds there 
is no competent evidence that the claimed tumors (skin 
growths) are symptoms of a radiogenic disease.  

As the requirement of the presence of radiogenic disease is 
not met, it need not be determined that the claimed disease 
resulted from exposure to ionizing radiation.  38 C.F.R. 
§ 3.311(b)(1)(iii).  Under the circumstances, VA is entitled 
to discontinue the special development procedures set forth 
in 38 C.F.R. § 3.311(b).  See Wandel v. West, 11 Vet. App. 
200 (1998).  

Finally, as noted earlier, under the general laws and 
regulations governing VA compensation entitlement, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during periods of 
active service.  38 U.S.C.A. § 1110.  Also, service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records show no complaints, symptoms, or 
diagnosis of tumors (skin growths) while the veteran was in 
service.  Review of the entire record shows no medical 
evidence of tumors (skin growths) during service or at any 
time since service.  It is the veteran's responsibility to 
present and support a claim for benefits.  See 38 U.S.C.A. § 
5107(a).  Here, the RO attempted to assist the veteran in 
obtaining medical evidence of a current disability.  For 
health care providers he had identified as having treated his 
claimed tumors (skin growths), the RO explained that it 
needed new and separate release authorizations, but the 
veteran did not provide them.  The Court has held that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In sum, while the veteran has stated he received treatment 
for tumors (skin growths) after service, he has not submitted 
such evidence, nor has he provided release authorizations so 
that VA could assist him in obtaining such evidence.  
Further, there is no medical evidence that suggests a causal 
relationship between the claimed tumors (skin growths) and 
any incident of service, including any exposure to ionizing 
radiation.  In the absence of any competent evidence of 
abnormal findings in the service medical records, and without 
medical evidence suggesting a causal link between any current 
claimed tumors (skin growths) and an incident of service, the 
Board concludes that service connection for tumors (skin 
growths), to include as due to exposure to ionizing 
radiation, is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for tumors (skin growths), to include 
as due to exposure to ionizing radiation, must be denied.  .


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for PTSD is denied.  

Service connection for tumors (skin growths), to include as 
due to exposure to ionizing radiation, is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


